DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.
 
Status of Claims
Pending: 
1, 3-7, 9-11, 13-19, 21-26
Withdrawn: 
13-19, 23, 24
Rejected:
1, 3-7, 9-11, 21, 22, 25, 26
Amended: 
1, 13
New: 
25, 26
Independent:
1, 13, 26



Election/Restrictions
Claim 13 (and dependent claims 14-19, 23, 24) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 13, though the preamble states “a method of making a welded article”, does not 
Since applicant has received an action on the merits for the originally presented invention (method of welding), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-19, 23 and 24 are withdrawn from consideration as being directed to a non-elected invention (claim 25, which is dependent on independent claim 13, contains a welding step, and has not been restricted). See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The present application is a continuation of 14/811,188, which is a division of 13/272,027. The instant specification at [0021] recites the limitations “the IAP temperatures may be less than 50°C below the SHT temperature, less than 25°C below the solvus temperature, and the duration of the IAT may be 48-72 hours. As an example, the SHT temperature may be 510°C, the solvus temperature may be 480°C, the IAT 510°C, the solvus temperature may be 480°C, the IAT temperature may be 470°C, and the IAT duration may be at least 48 hours (i.e. 48 hours, 48-72 hours, 72 hours, etc.)”. However, the above parameters/details of heat treatment were not found in parent case 13/272,027, and therefore appear to be new matter. Appropriate correction (deleting new matter/explanation) is required. See MPEP 201.07, Continuation Application: “the disclosure presented in the continuation must not include any subject matter which would constitute new matter if 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-11, 21, 22, 25, 26 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  For purposes of this rejection, “the time the application was filed” is considered to be the filing date of application 13/272,027.
Independent claim 1 has been amended to recite “intermediate annealing conditions at an IAT temperature that is less than or equal to 50°C lower than a solvus line on a phase diagram for the aluminum alloy at a duration of at least 48 hours”. However, this concept does not appear to be supported in the original specification (parent case 13/272,027).  See MPEP 201.07, Continuation Application: “the disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application”. Compare this to MPEP 201.08, “Continuation-in-Part Application”.

Claim 25, which is dependent on independent claim 13, contains the limitation “intermediate annealing conditions comprising a time period of at least 48 hours”, which does not appear to be supported in the original specification (parent case 13/272,027).
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1, 3-7, 9-11, 21, 22, 25, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,090,950.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’950 are drawn to a process of FSW, intermediate annealing at 470°C in an inert atmosphere (which meets the claimed temperature limitations of annealing 25°C below the solvus line, 25-50°C lower than the solution heat treatment; instant claims 1, 6, 11, 12, 18). After intermediate annealing, the claims of US’950 recite solution heating aluminum alloys (such as 2xxx and 7xxx type), thereby obtaining a welded article with greater than 90% reduction in abnormal grain growth (see US’950 at claims 1-3). Claim 4 of US’950 recites spin-forming. Though the claims of US’950 do not require said process to be applied to 6xxx alloys (instant claim 9), it would have been within the level of one of ordinary skill in the art, given the claims of US’950, to have applied said process of heat treating and welding to a variety of other heat treatable aluminum alloys, such as 6xxx type, because said aluminum alloys are known to benefit from precipitation heat treating.

Response to Amendment/Arguments
In the response filed on 12/10/21 applicant amended claims 1 and 13; added new claims 25-26, and submitted various arguments traversing the rejections of record. 
The instant specification at [0021] appears to include new matter relative to the parent applications (see above discussion of specification as well as 112(a)), and claims 13-19, 23, and 
Instant claim 13 is drawn to a method of making a welded article, however said claim contains only steps of heat treating and forming, and does not mention welding. Claim 13 is essentially drawn to a method of forming and heat treating an aluminum alloy, and not to substantially the same process as previously examined. The examiner maintains a burden exists as the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Claim 25 is dependent on claim 13, but is not restricted as a welding step is mentioned (see discussion of restriction above).
The present Office Action includes no prior art rejections, but rejections of the present claims under 112 1st paragraph as well as obviousness type double patenting, see above. Concerning independent claim 1, the examiner agrees that holding at elevated temperatures ≤25°C lower than a solvus for the aluminum alloy for at least 48 hrs (in order to reduce abnormal grain growth) is not obvious in view of the closest prior art of Sankaran or Babel. 
Additionally concerning claim 26 & claim 25, the closest prior art of Sankaran does not teach or suggest the claimed hold time of at least 48 hours for annealing post welding and prior to solution heating (Sankaran teaches said annealing typically occurs 2 hours [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								 /GEORGE WYSZOMIERSKI/                                                                                                           Primary Examiner, Art Unit 1733                                                                                             




/J. M./
Examiner, Art Unit 1733
1/6/22